EXHIBIT 10.2

Consulting Agreement

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into by and between
Robert M. Chiste, an individual (“Executive”), and Comverge, Inc., a Delaware
corporation (the “Company”). This Agreement memorializes the agreement between
the parties regarding a consulting relationship that commenced on June 19, 2009.
This Agreement becomes effective as of the same day Executive’s Retirement
Agreement becomes effective.

 

1.

Term of Service.

The Parties agree that for a period of 12 months following Executive’s Date of
Termination, which is June 19, 2009, (“Consulting Term”), Executive shall
provide the Services (as defined herein).

 

2.

Consulting Services.

Executive agrees to provide consulting services on the terms and conditions
contained in this Agreement. At the request of the Company’s Board of Directors
(the “Board”), Executive shall assist the Board in the transition to a new Chief
Executive Officer; shall be available to the Board to perform services of an
advisory nature relating to the Company’s business and strategic plans; and
shall refer any inquiries related to the Company or its business to the Board
(collectively, the “Services”). The parties agree that under no circumstances
may the Services occupy more than eight hours of Executive’s time in any given
week during the Consulting Term. The parties acknowledge and agree that the
level of services that may be required of Executive pursuant to this Agreement
shall be less than 20% of the average level of bona fide services performed by
Executive for the Company over the 36-month period immediately preceding June
19, 2009.

Executive shall not speak with the press, investors, analysts, customers,
Company employees, Company officers or any other third party on behalf of the
Company unless specifically directed by the Board.

 

3.

Independent Contractor.

Executive is an independent contractor with respect to his performance of all of
the Services under this Agreement. The Company shall not direct or exercise
control over the manner or means by which the Services are provided. While on
the Company’s premises, Executive shall comply with the Company’s rules and
policies. Executive may determine his own work hours, and may accept other
business engagements, as long as his schedule permits the satisfactory
performance of the Services. Executive is not and shall not be deemed for any
purpose to be an employee, agent, servant, or representative of the Company.
Executive shall not have authority to act for the Company, give instructions or
orders on behalf of the Company or make commitments for or on behalf of the
Company. Except as otherwise provided in Executive’s Retirement Agreement with
the Company, Executive shall not be and is not entitled to participate in any
bonus plans, employee benefit plans, or other benefits provided to the Company
employees.

 

1

 



 

--------------------------------------------------------------------------------

 

4.

Compensation.

The Company shall pay Executive a monthly fee of $20,833.34 for his Services,
minus any deductions made pursuant to Section 1(iii) of Executive’s Retirement
Agreement, such that, during the term of this Agreement, the Company shall pay
Executive a total fee of at least $250,000.00 before the above-referenced
deductions. Such monthly fee shall be paid no later than the 30th day of each
month during the term of this Agreement. The first monthly fee shall be paid on
July 30, 2009 and the payments will continue for a 12-month period under the
terms and conditions described herein.

 

5.

Tax Withholding.

Because Executive shall not be an employee of the Company, but shall act in the
capacity of an independent contractor, the Company will not withhold from
Executive’s compensation federal, state, city, FICA, income, or any other taxes.
The Parties acknowledge and agree that it is Executive’s responsibility to
timely pay any and all required taxes.

 

6.

Adequacy of Consideration.

The parties agree that the consideration given by the other pursuant to this
Agreement is adequate and sufficient to make their respective obligations under
this Agreement final and binding.

 

7.

Entire Agreement.

The parties agree that this Agreement sets forth the entire agreement of the
Parties relating to their consulting arrangement, supersedes and extinguishes
any and all prior statements, agreements, representations (including any oral
representations) or understandings by or among the Parties relating to their
consulting arrangement and may not be modified or amended except in writing,
executed by all of the Parties.

 

8.

Validity of Remaining Terms.

Should any provision of this Agreement be determined to be illegal, invalid, or
otherwise unenforceable, the validity of the remaining terms and provisions
hereof will not be affected thereby but such will remain valid and enforceable,
and the illegal or invalid terms or provisions shall be deemed not to be a part
of this Agreement.

 

9.

Venue and Choice of Law.

This Agreement is entered into in the State of Texas, and shall in all respects
be interpreted, enforced, and governed by the laws of the State of Texas,
without regard to its principles governing the conflicts of laws. Venue for
enforcement of this Agreement shall be in Harris County, Texas. The language of
this Agreement shall be construed as a whole, according to its fair meaning, and
shall not be construed strictly for or against either of the Parties. The
headings used herein are used for reference only and shall not affect the
construction of this Agreement.

 

2

 



 

--------------------------------------------------------------------------------

 

10.

No Waiver.

One or more waivers of a breach of any covenant, term or provision of this
Agreement by any party shall not operate or be construed as a waiver of any
subsequent breach of the same covenant, term or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term or provision.

AGREED:

Date: July 17, 2009

/s/ Robert M. Chiste

Robert M. Chiste

 

Date: July 16, 2009

Comverge, Inc.

ALEC DREYER

By: /s/ Alec Dreyer

Title: Chairman

 

 

3

 



 

 